Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.        Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, and 8 are rejected under 35 U.S.C. 103 as being obvious over Sorenson, U.S. 2016/0356594 in view of Chen et al., U.S. 10,621,851.
	On claim 1, Sorenson cites except as indicated:  
An information providing system of providing information about a vehicle, the system comprising: 
a storage device that stores history information indicating a history of a state of the vehicle ([0049] and figure 5 implicitly discloses storing a defined threshold of vehicle 
a controller that performs a process using the history information (processor 528), wherein the controller makes a first determination of whether or not a vehicle load is greater than a first load, the vehicle load being a load on a component of the vehicle, when it is determined that the vehicle load is greater than the first load in the first determination (Sorenson, [0002-4] discloses a load as being something that is carried by a vehicle carrying an oversized load. The cited oversized load is any load exceeding certain dimensional restrictions, which may require permitting. The claimed “first load” is interpreted to be a parameter by which is used to measure a the vehicle load), 
the controller makes a second determination of whether or not an environmental load is greater than a second load, the environmental load being a load applied to the vehicle by an environment of a dispatch area of the vehicle, and when it is determined that the environmental load is greater than the second load in the second determination, the controller outputs information requesting a change of the dispatch area of the vehicle to another dispatch area lower in the environmental load than a current dispatch area. 
Regarding the excepted: 
“the controller makes a second determination of whether or not an environmental load is greater than a second load, the environmental load being a load applied to the vehicle by an environment of a dispatch area of the vehicle, and when it is determined that the environmental load is greater than the second load in the second determination, the controller outputs information requesting a change of the dispatch area of the vehicle to another dispatch area lower in the environmental load than a current dispatch area,”
While Sorenson discloses warning a driver of a vehicle 550 that his vehicle is taller than an encountered obstacle 540, Sorenson doesn’t disclose the excepted claim limitations. 
In the similar art of vehicle load preservation, Chen, column 13, lines 59-67 and column 14, lines 1-17 discloses an embodiment wherein an electronic package equipped with desiccant and contained in a vehicle is projected to go through areas of varying temperatures and dew points. The desiccant protects the package from moisture damage.  Areas that are of high condensate risk that threaten to saturate and overwhelm the desiccant (and thus, asserts a risk against the electronic package) are noted where the vehicle that is intended to traverse through these areas has the vehicle’s path rerouted to avoid these condensate area risks.  
It would have been obvious at the time the claimed invention was filed to include into Sorenson’s embodiment the features outlined in Chen such that the claimed invention is realized. Chen discloses a known embodiment for protecting damage to a truck’s payload and one of ordinary skill in the art would have included this feature into Sorenson (which is also used to protect the payload in the vehicle from collision damage with an overhead object) and the results of the inclusion would have realized an embodiment meeting the claimed invention with a likelihood of success. 


The information providing system according to claim 1, wherein the component of the vehicle includes a motor generator for traveling, a power storage device that stores electric power to be supplied to the motor generator, and a conversion circuit that performs power conversion or voltage conversion between the power storage device and the motor generator, the history information includes at least one of information indicating a history of a temperature of the conversion circuit, and information indicating a history of a temperature of the power storage device, and the controller calculates the load on the component of the vehicle using at least one of variation in the temperature of the conversion circuit and variation in the temperature of the power storage device. 	Chen, as disclosed in the rejection of claim 1 and column 13, lines 59-67 and column 14, lines 1-17, an embodiment wherein an electronic package equipped with desiccant and contained in a vehicle is projected to go through areas of varying temperatures and dew points. The desiccant protects the package from moisture damage.
Furthermore, Chen, col. 12, lines 58-67 and col. 13, lines 1-3 discloses an embodiment wherein “environmental data may be collected for locations where a sensor, such as a sensor within dome sensor housing 312 on vehicle 200, has operated. Internal environmental data, indicative of the temperature and relative humidity conditions within the interior of the sensor, may be collected by a temperature and/or humidity sensor within the sensor housing. 
Clearly, Chen does not disclose the above described motor generator, power storage device, and conversion circuit. 


On claim 5, Sorenson and Chen cites except: 
The information providing system according to claim 1, wherein the component of the vehicle includes an internal combustion engine, and a catalyst for purifying exhaust gas of the internal combustion engine, the history information includes at least one. oil information indicating a history of a temperature of the catalyst, and information indicating a history of a temperature of and a load on the internal combustion engine, and the controller calculates the load on the component of the vehicle using at least one of the temperature of the catalyst, and the history of the temperature of and the load on the internal combustion engine. 
an internal combustion engine, and a catalyst for purifying exhaust gas of the internal combustion engine.” Thus, for similar reasons, claim 5 is rejected as is articulated in the rejection of claim 4. 
On claim 8, Sorenson and Chen cites:
A method or providing information about a vehicle, the method comprising: 
determining whether or not a vehicle load is greater than a first load using history information indicating a history of a state of the vehicle, the vehicle load being a load on a component of the vehicle; 
when it is determined that the vehicle load is greater than the first load, determining whether or not an environmental load is greater than a second load, the environmental load being a load applied to the vehicle by an environment of a dispatch area of the vehicle; and 
when it is determined that the environmental load is greater than the second load, outputting information requesting a change of the dispatch area of the vehicle to another dispatch area lower in the environmental load than a current dispatch area. 
See the rejection of claim 1 which discloses the same subject matter as claim 8 and is rejected for the same reasons articulated in the rejection of claim 1. 

Claim 2 is rejected under 35 U.S.C. 103 as being obvious over Sorenson, U.S. 2016/0356594 in view of Chen et al., U.S. 10,6724,851 and Moreira-Matias et al., U.S. 2018/0096606 (hereinafter 606). 
On claim 2, Sorenson and Chen cites except as indicated: 
The information providing system according to claim 1, wherein when it is not determined that the environmental load is greater than the second load in the second determination (see the rejection of claim 1, if the condensate risk is minimal along a predetermined route, the vehicle carrying the electronic package is allowed to continue unimpeded through the selected route), 
the controller makes a third determination of whether or not a driving load is greater than a third load, the driving load being a load applied to the vehicle by driving of a driver of the vehicle, and when it is determined that the driving load is greater than the third load in the third determination, the controller outputs information requesting a change of the driver of the vehicle to another driver other than a current driver.
Regarding the excepted above, as disclosed, Sorenson and Chen disclose an embodiment in which loads at risk in a condensate risk route are rerouted to routes where there is less risk of condensate damage to the load. Neither Sorenson nor Chen discloses changing a driver responsive to a determination the current driver is less qualified or more at risk on driving on a particular route than a subsequent more qualified driver. 
In the similar art of fleet vehicle management, 606 discloses in [0011] a driver is scheduled for assignment to a particular assigned service dependent on driver’s experience in a specific area during a specific time period. Implicit in this teaching is that if there is a higher qualified driver available for a specific route, any driver that may be initially assigned to that specific route will be “bumped” in favor of the driver meeting the higher qualifications. 

606 discloses a known embodiment of choosing a driver for a particular route based on his experience and one of ordinary skill in the art would have included this known feature into the cited features wherein the modified embodiment would have met the claimed invention with a likelihood of success. 
Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Sorenson, U.S. 2016/0356594 in view of Chen et al., U.S. 10,621,851 and Infoplease 2017. 
On claim 6, Sorenson and Chen cites except: 
The information providing system according to claim 1, wherein the history information includes at least one of information indicating a history of a travel path of the vehicle, and information indicating a history of an ambient temperature of the vehicle, and the controller calculates the environmental load using at least one of a difference in height in the travel path of the vehicle, and the ambient temperature of the vehicle. 
See the rejection of claim 4, however, the excepted claim subject matter now refers to the claimed “ambient temperature of the vehicle.” Thus, for similar reasons, claim 5 is rejected as is articulated in the rejection of claim 4.
Regarding the excepted: difference in height in the travel path of the vehicle, Chen, discloses an embodiment wherein an electronic package equipped with desiccant and contained in a vehicle is projected to go through areas of varying temperatures and dew points. However, Chen doesn’t include “difference in height” as a parameter to consider when determining humidity or precipitation.
If a high pressure system is on its way, often you can expect cooler temperatures and clear skies. If a low pressure system is coming, then look for warmer weather, storms and rain. The weight pressing down on a one square-inch sample of air at sea level is 14.7 pounds, which is equivalent to a column of mercury 29.92 inches in height (1,000 millibars). Air pressure changes with altitude. When you move to a higher place, say a tall mountain, air pressure decreases because there are fewer air molecules as you move higher in the sky.” (Examiner’s note: conversely, a lower altitude means a higher air pressure and thus, an increase in the conditions leading to precipitation/humidity as indicated above in Infoplease).
It would have been obvious at the time the claimed invention was filed to further include into Sorensen and Chen the weather explanation disclosed in Infoplease to show how altitude (and therefore, height) affects humidity. One of ordinary skill in the art would have included this feature and the results of the inclusion would have realized the claimed invention with the likelihood of success. 
Allowable Subject Matter
Claims 3 and 7 are objected to for being dependent on a rejected claim but would otherwise be allowable if amended into that rejected claim.  
Reasons for Allowability
Claim 3 depends on claim 2 and wherein claim 2 is rejected over Sorenson in view of Chen and 606. None of the above references include the claimed “the controller performs a process for issuing the warning to the driver of the vehicle, and when it is determined that there is a history of issuance of the warning in the fourth determination, the controller outputs information requesting a change of the driver of the vehicle to the another driver.” Furthermore, it is believed an additional reference to reject claim 3 would make the rejection unreasonable since it is believed one of ordinary skill in the art would not have envisioned all limitations found in claim 3 articulated in a four reference rejection claim. 
Claim 7 depends on claim 2 and wherein claim 2 is rejected over Sorenson in view of Chen and 606. None of the above references include the claimed “wherein the history information includes at least one of information indicating a history of an amount of operation of an accelerator pedal, information indicating a history of an amount of operation of a brake pedal, and information indicating a history of a vehicle speed, and the controller calculates the driving load using at least one of the amount of operation of the accelerator pedal, the amount of operation of the brake pedal, and the vehicle speed.” Furthermore, it is believed an additional reference to reject claim 7 would make the rejection unreasonable since it is believed one of ordinary skill in the art would not have envisioned all limitations found in claim 7 articulated in an envisioned four reference rejection claim. 
Response to Arguments
The applicant’s arguments with respect to the rejection of claim 1 has been carefully reviewed. While the claim limitations have been amended to “wherein the controller makes a first determination of whether or not a vehicle load is greater than a first load, the vehicle load being a load on a component of the vehicle, when it is determined that the vehicle load is greater than the first load in the first determination,” Sorenson continues to read upon the claim limitations. The claimed “vehicle load” is 
The applicant’s argument regarding the claimed ““the controller makes a second determination of whether or not an environmental load is greater than a second load, the environmental load being a load applied to the vehicle by an environment of a dispatch area of the vehicle, and when it is determined that the environmental load is greater than the second load in the second determination, the controller outputs information requesting a change of the dispatch area of the vehicle to another dispatch area lower in the environmental load than a current dispatch area,” has been carefully reviewed. It is asserted Chen does not disclose determining whether actual risk of condensation is above a certain threshold rather than determination of whether or not an environmental load is greater than a second load, the environmental load being a load applied to the vehicle by an environment of a dispatch area of the vehicle. The examiner has carefully reviewed the applicant’s argument and respectfully disagrees. While Chen indeed includes an embodiment determining if there is a risk to a vehicle load rather than an actual second load being greater than the environmental load, the scope and purpose of each respective embodiment, be it Chen or the claimed invention, is the same. The claim is calling for “determination of whether or not an environmental load is greater than a second load, the environmental load being a load applied to the vehicle by an environment of a dispatch area of the vehicle. The latter aspect of this claim is merely making a comparison of the environmental load or impact upon the vehicle load, which Chen clearly discloses. The vehicle load need not be immediately immersed in an environmental load or a condition for the determination to take effect. The claim merely asserts a premise of determining if a condition of an environmental load has an impact on the vehicle load. For this reason, the applicant’s argument is unpersuasive.
The applicant’s argument with respect to the rejection of claim 4 has been carefully reviewed. The claim limitations in question include: “the controller calculates the load on the component of the vehicle using at least one of variation in the temperature of the conversion circuit and variation in the temperature of the power storage device.” However, the applicant’s argument asserts “Using a laser to measure a height cannot be reasonably interpreted as calculating a load on a component using a 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nabil H. Syed whose telephone number is (571) 270-3028. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8229. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        

/NABIL H SYED/Primary Examiner, Art Unit 2683